IN THE SUPREME COURT OF TEXAS

                                 No. 12-0357

 CHCA WOMAN'S HOSPITAL, L.P. D/B/A THE WOMAN'S HOSPITAL OF TEXAS AND WOMAN'S
                    HOSPITAL OF TEXAS, INC., Petitioners
                                     v.
 SCOTT LIDJI AND ANGELA LIDJI, AS NEXT FRIENDS OF R.L., A MINOR, Respondents

                           On Petition for Review

ORDERED:

      1.    Petitioner's emergency verified motion to stay discovery,  filed
May 9, 2012, is granted.   All  written  discovery  and  deposition  notices
served by Plaintiffs, as well as all other discovery  in  the  trial  court,
except for the discovery permitted under sections 74.351(s) and (u)  of  the
Texas Civil Practice and Remedies Code, pending  final  disposition  of  the
Petition for Review of CHCA Woman's Hospital, L.P. and Woman's  Hospital  of
Texas, Inc., in Cause No. 2011-47867, styled Scott Lidji and  Angela  Lidji,
as next friend of R.L., a minor v. CHCA Woman's Hospital L.P. d/b/a  Woman's
Hospital of Texas; Woman's Hospital of Texas, Inc.; William  Scott  Jarriel,
M.D.; Karen T. Deville, M.D.; Brenda H. McIntyre, M.D.; Deborah  Selma  Enad
de Guzman, M.D.; Medical Center Neonatology Associates, P.A.,  in  the  11th
District Court of Harris County, Texas, is stayed pending further  order  of
this Court.
      2.    The petition for review remains pending before this Court.

            Done at the City of Austin, this May 14, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk